Title: From George Washington to Jeremiah Wadsworth or Royal Flint, 20 April 1779
From: Washington, George
To: Flint, Royal,Wadsworth, Jeremiah



Sir
Head Quarters Middle Brook 20th April 1779

Since my orders of the 2d March, directing the establishment of Magazines of provision upon the Susquehannah for three thousand Men, I find there is a probability that the number may be increased to four thousand five hundred—I therefore desire that you may take the most speedy measures to inform Colo. Blaine, or whoever may have the superintendance of the formation of those Magazines of this increase—This additional quantity to be, if possible, procured by the time that the first was ordered to be ready.
I am exceedingly anxious to know what forwardness the Susquehannah Magazines are in, and if you have not lately received Returns from thence, I must desire you to send an Express immediately, who may carry this additional order, and bring back the Return of what is actually deposited upon the River, and what will certainly be there by the stipulated time—I again request you to make as accurate a monthly Return or Report as you possibly can of the quantities of provision in the hands of your respective deputies, specifying the places of deposit. You may also by way of Remark, furnish me with an account of what their different prospects may be, in their several districts. I am Sir Your most obt Servt
Go: Washington
